ACCEPTED
                                                                                                03-15-00440-CV
                                                                                                        8018533
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                          11/30/2015 4:01:21 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                                   No. 03-15-00440-CV

Raymond Cox, Jr. and                          §                           FILED
                                                                In the Court    IN
                                                                             of Appeals
                                                                      3rd COURT OF APPEALS
Tamesa Cox,                                   §                            AUSTIN, TEXAS
    Appellants,                               §                       11/30/2015 4:01:21 PM
                                              §                           JEFFREY D. KYLE
                                                                               Clerk
v.                                            §
                                              §
GMAC Mortgage, LLC,                           §
its successors and/or assigns,                §
       Appellee                               §                 Third District of Texas


                    Appellants’ Motion to Extend Time to File Brief


To the Honorable Court:

        Appellants, pursuant to the Court’s notice of November 17, 2015, request that

the Court extend time for filing of their brief under Rules of Appellate Procedure 10.5(b),

38.6(d) and all other applicable Rules, and in support of this motion show:

        1.      Due Date of Brief. Appellants’ Brief was originally due for filing November

12, 2015 per the Court’s last notice. Appellants seek hereby to have the due date of

their brief extended to Thursday, December 10, 2015.

        2.      Extension of Time Sought. Appellants have sought no previous extension

of time for filing of their brief, and ask that the Court grant them an extension for filing

of their brief until Thursday, December 10, 2015, in order that their brief may be optimally

prepared. Since October 15, 2015, Appellants’ counsel has missed considerable work

APPELLANTS’ MOTION TO EXTEND
TIME TO FILE APPELLANTS’ BRIEF
time due to a chronic respiratory infection that has required a doctor’s care, and for

which counsel is still being treated. What work time was possible in the interim has

been largely absorbed with matters involving applications for emergency relief or

immovable deadline filings in federal or appellate matters. In addition, a death in counsel’s

wife’s family occurred near the time the brief would have regularly been due. Due to

all of the foregoing, Appellants ask that they be granted this short extension of time

to file their brief.

        3.      Prayer. For these reasons, your Appellants request that the Court:

                (A)     grant an extension of the time to file Appellants’ brief, through and

                        until December 10, 2015; and

                (B)     grant Appellants such other and further relief to which they may

                        be entitled or is in the interest of justice.

                                                    Respectfully submitted,

                                                    /s/ Michael Brinkley
                                                    _____________________________________
                                                    Michael Brinkley
                                                    State Bar No. 03004300
                                                    BRINKLEY LAW PLLC
                                                    P. O. Box 820711
                                                    Fort Worth, Texas 76182-0711
                                                    (817) 284-3535; metro (817) 589-7111
                                                    fax (888) 511-0946
                                                    michael@brinkleypllc.com
                                                    Attorney for Appellants

APPELLANTS’ MOTION TO EXTEND
TIME TO FILE APPELLANTS’ BRIEF                  2
                                 Certificate of Conference

      I conferred by telephone today with Paul A. Hoefker, counsel for Appellee, who
advised me Appellee is unopposed to the relief requested.

        Dated: November 30, 2015.
                                                 /s/ Michael Brinkley
                                                 _____________________________________
                                                 Michael Brinkley




                                   Certificate of Service

I hereby certify that a true and correct copy of the foregoing has been served on the
following attorney of record, as required by Texas Rule of Appellate Procedure 9.5:

Paul A. Hoefker
ALDRIDGE | PITE, LLP
550 Westcott, Suite 560
Houston, TX 77007
713-293-3618
fax 858-412-2773
Attorney for Appellee

Dated: November 30, 2015.
                                                 /s/ Michael Brinkley
                                                 ______________________________
                                                 Michael Brinkley




APPELLANTS’ MOTION TO EXTEND
TIME TO FILE APPELLANTS’ BRIEF               3